Cook, J.,
delivered the opinion of the court.
The appellant, H. S. Jordan, was convicted in the circuit court of Forrest county on a charge of having in his possession more than one quart of intoxicating, liquors, and from the conviction and sentence this appeal was prosecuted.
The facts as developed in the testimony offered by the state are substantially as follows: Certain policemen of the city of Hattiesburg went to the appellant’s home about twelve o’clock at night. One of them went to a back ddbr, while another went to the front door and knocked thereon. The appellant came to the front door and opened it, and the policeman entered the hall, and there with the aid of a searchlight he discovered three jugs in the back hall. The appellant objected to any search of his house without a search warrant, and thereupon the officer who was in the front hall called to his partner who was on the outside at the back door. This officer then forced the back door open and came into the back hall. He then took possession of the three jugs and opened them and discovered that they contained whisky. Thereupon they arrested the appellant, and while he was dressing in his bedroom they discovered therein an empty bottle, a funnel, and a wet place on the floor which they testified indicated that he had been filling bottles at that place. As soon as the appellant had dressed, one of the officers carried him to jail, and also *789carried the three jugs of whisky to the City Hall, leaving one of the policemen to guard the house. As soon as the appellant was incarcerated in the jail, this officer proceeded to the home of a justice of the peace and secured a warrant to search appellant’s home and premises. Armed with this search warrant, they returned to appel]ant’s home and completed the search thereof, and then discovered twenty-six Coca-Cola bottles filled with whisky, and hidden in an attic over appellant’s bedroom. Appellant lived in the house alone, and only occupied one room. At the time these officers first entered appellant’s house, they did not have either a search warrant or a warrant for- his arrest, and at the time the search was completed the appellant was safely incarcerated in the city jail.
The search of appellant’s home was begun in an unlawful manner, without a search warrant, and completed under a search warrant based upon the information so unlawfully obtained, and upon which the appellant had already been arrested and placed in jail. The witnesses offered by the state testified to the entire transaction, which showed an illegel search and seizure, and under the eases of Tucker v. State, 128 Miss. 211, 90 So. 845, 24 A. L. R. 1377, Owens v. State (Miss.), 98 So. 235, and many others following those cases, the motion of appellant to exclude this testimony should have been sustained.

Reversed and remanded.